 Case 3:17-cv-00601-MHL Document 185 Filed 03/16/20 Page 1 of 2 PageID# 2961




 1                                  IN THE UNITED STATES DISTRICT COURT
                                                                                               MAR 16
2

                                FOR THE EASTERN DISTRICT OF VIRGINIA                                     fIGT COURT
                                                                                         CLERK, U.S. DISTL
3
                                                                                                RICHMOND.VA

4                                           RICHMOND DIVISION

5
     ROBERT DAVID STEELE, et al.,                        Case No.: 3:17-cv-00601-MHL
6
                       Plaintiff,
7
                                                         DEFENDANT'S MOTION TO COMPEL
     vs.
                                                         PLAINTIFF TO COMPLY WITH PRETRIAL
8
                                                         ORDER AND SUA SPONTE ORDER
     JASON GOODMAN,et al.
9

                       Defendant
10


11
      DEFENDANT'S MOTION TO COMPEL PLAINTIFF TO COMPLY WITH PRETRIAL
12
                                      ORDER AND SUA SPONTE ORDER

13


14           Defendant Jason Goodman Pro Se respectfully seeks to move this court to clarify for all

15   parties the filing deadline for the Final Pre-Trail Order given the changes in circumstance since
16
     its issuance, and to compel Plaintiff and his Counsel to comply with all court orders as written.
17
             There is presently a disagreement between parties with regard to the filing date ofthe
18


19
     joint proposed Final Pretrial Order and other obligations as described in the Initial Pretrial Order

20   (ECF No. 157) and the subsequent effect ofthe sua sponte order(ECF No. 175) upon the Initial

21
     Pretrial Order.

22
             Due to the highly unusual nature of the circumstances and allegations in this matter, and
23
     the actions of Counsel for Plaintiff in defiance of court orders. Defendant respectfully requests
24


25
     the court clarify for all parties the definitive filing deadline for the FPO and compel Plaintiff and

26   his counsel to comply with all court orders and agreements between parties with respect to the

27   instruction to act in good faith as well as other court orders.
28
     DEFENDANT'S MOTION TO COMPEL PLAINTIFF TO COMPLY WITH PRETRIAL ORDER AND SUA
     SPONTE ORDER - 1
 Case 3:17-cv-00601-MHL Document 185 Filed 03/16/20 Page 2 of 2 PageID# 2962




 1   1 hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,
2
     1 hereby attest that the attached exhibits are accurate and true copies of source documents as
3
     described.
4


5


6    Respectfully submitted March 12, 2020,

7


8


9


10                                                                   Jason Goodman, Defendant, Pro Se
                                                                                  252 7"' Avenue Apt &
11
                                                                                  New York, NY 10001
12                                                                                       (323)744-75 94
                                                                         truth(acro\vdsoiirccthctruth.or
13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
     DEFENDANT'S MOTION TO COMPEL PLAINTIFF TO COMPLY WITH PRETRIAL ORDER AND SUA
     SPONTE ORDER - 2
